                IN THE UNITED STATES COURT OF FEDERAL CLAIMS

ACADIANA MANAGEMENT GROUP                     )
LLC, et al.,                                  )
                                              )
              Plaintiffs,                     )
                                              )
      v.                                      )     No. 19-496C
                                              )     (Judge Campbell-Smith)
THE UNITED STATES,                            )
                                              )
              Defendant.                      )

                 DEFENDANT’S MOTION FOR AN ENLARGEMENT
           OF TIME TO RESPOND TO PLAINTIFFS’ AMENDED COMPLAINT

       Pursuant to Rule 6.1 of the Rules of the United States Court of Federal Claims,

defendant, the United States, respectfully requests an enlargement of time of 30 days to

respond to the amended complaint filed by plaintiffs. The Government’s response to

plaintiffs’ amended complaint currently is due on August 6, 2019. If our motion is granted,

the Government’s response would be due September 5, 2019. This is our second motion for

an enlargement of time to respond to the amended complaint filed by plaintiffs, the Court

having previously granted our motion for an enlargement of time of 60 days.

       Counsel for the Government contacted counsel for plaintiffs regarding this request.

Counsel for plaintiffs indicated that plaintiffs would not oppose a request for additional time

through August 19, 2019, but oppose a motion for additional time beyond August 19, 2019,

and will file an opposition to this motion.

       The requested extension of time is necessary and should be granted for good cause due

to undersigned counsel of record’s need to devote time to other pressing matters, including

time on evenings and weekends, which have prevented her from devoting adequate time to

preparing the Government’s response in this case. Counsel for the Government is also
counsel in Anaheim Gardens, L.P., et al. v. United States, Fed. Cir. No. 2019-1277, and had

responsibility for preparing the Government’s response brief, which was filed on July 18,

2019. Counsel for the Government is also counsel in Sandwich Isles Communications, Inc. v.

United States, Fed. Cl. No. 19-149, and was responsible for preparing the Government’s

motion to dismiss, which was filed on June 27, 2019, and has responsibility for representing

the Government at oral argument, which is scheduled for August 15, 2019. Furthermore,

counsel is responsible for (1) preparing the Government’s response brief in Buffkin v.

Department of Defense, Fed. Cir. No. 2019-1531, which is due on August 19, 2019; and

(2) preparing the Secretary’s response brief in Gumpenberger v. Wilkie, Fed. Cir. 2019-1904,

which is due on September 16, 2019. In addition, counsel for the Government will be out of

the office on personal leave between July 30, 2019, and August 7, 2019.

       For the foregoing reasons, the Government respectfully requests that the Court grant

our motion for a 30-day enlargement of time, until and including September 5, 2019.

                                                   Respectfully submitted,

                                                   JOSEPH H. HUNT
                                                   Assistant Attorney General

                                                   ROBERT E. KIRSCHMAN, JR.
                                                   Director

                                                   s/ Claudia Burke
                                                   CLAUDIA BURKE
                                                   Assistant Director




                                             -2-
                            s/ Shari A. Rose
                            SHARI A. ROSE
                            Senior Trial Counsel
                            Commercial Litigation Branch
                            Civil Division, Department of Justice
                            P.O. Box 480
                            Ben Franklin Station
                            Washington, D.C. 20044
                            Telephone: (202) 305-1265
                            Facsimile: (202) 514-8640
                            E-mail: Shari.Rose@usdoj.gov

Dated July 24, 2019         Attorneys for Defendant




                      -3-
